Order entered February 5, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01189-CR
                                     No. 05-14-01190-CR

                              MICHAEL DOWDEN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F88-86404-M, F88-89370-M

                                           ORDER

       On January 28, 2015, we granted appellant’s motion to supplement the record and

ordered the Dallas County District Clerk to file supplemental clerk’s records containing

appellant’s April 26, 2012 pro se “Motion for DNA Testing.” Counsel attached to the motion to

supplement a copy of the motion bearing the April 26, 2012 file-stamp of the Dallas County

District Clerk. The Court now has before it correspondence from the Dallas County District

Clerk stating the document isn’t located “onbase.”

       Accordingly, we ORDER the trial court to conduct a hearing to determine the following:

           •   Whether the Dallas County District Clerk can locate the pro se “Motion for DNA
               Testing” that bears the District Clerk’s April 26, 2012 file-stamped date.
           •   If the Dallas County District Clerk cannot locate the April 26, 2012 pro se
               “Motion for DNA Testing,” the trial shall determine whether the parties can, by
               written stipulation, deliver a copy of the April 26, 2012 pro se “Motion for DNA
               Testing” to the trial court clerk for inclusion in supplemental clerk’s records. See
               TEX. R. APP. P. 34.5(e).

           •   If the trial court determines that the parties cannot, by written stipulation, deliver
               a copy of the April 26, 2012 pro se “Motion for DNA Testing” to the trial court
               clerk for inclusion in supplemental clerk’s records, the trial court shall determine
               what constitutes an accurate copy of the April 26, 2012 pro se “Motion for DNA
               Testing” and order that it be included in supplemental clerk’s records. See TEX.
               R. APP. P. 34.5(e).

       We ORDER the trial court to transmit to this Court, within THIRTY DAYS of the date

of this order, its findings of fact, any stipulations and orders, any supporting documentation, and

the copies of the April 26, 2012 pro se “Motion for DNA Testing,” as set out above.

       We ABATE the appeals to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the findings are received.

                                                      /s/     ADA BROWN
                                                              JUSTICE